FILED
                                                                        MARCH 1, 2022
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Personal Restraint of
                                         )
                                         )         No. 38184-6-III Cons. with
KENT RICHARDSON.                         )         No. 38210-9-III
                                         )
                                         )
                                         )         UNPUBLISHED OPINION
                                         )
                                         )
                                         )
    FEARING, J. — In these consolidated personal restraint petitions, Kent Richardson

requests a recalculation of his offender score without the inclusion of his earlier

conviction for possession of a controlled substance. The State agrees to the recalculation

and to resentencing. Pursuant to State v. Blake, 197 Wn.2d 170, 195, 481 P.3d 521

(2021), we accept the State’s concession and remand for resentencing. In State v. Blake,

the Washington Supreme Court held that the Evergreen State’s strict liability drug

possession statute, former RCW 69.50.4013(1), violates due process under both the state

and federal constitutions.
No. 38184-6-III cons. w/38210-9-III
In re Personal Restraint of Richardson


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                             _________________________________
                                             Fearing, J.

WE CONCUR:



______________________________
Siddoway, A.C.J.


______________________________
Lawrence-Berrey, J.




                                            2